     Case 2:20-cv-01885-APG-VCF Document 40 Filed 01/04/21 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Plaintiff, Deutsche Bank National Trust Company, Formerly Known as Bankers
     Trust Company of California, N.A., as Trustee for American Home Mortgage Investment Trust
 8   2005-2
 9
                               UNITED STATES DISTRICT COURT
10                                  DISTRICT OF NEVADA
11   DEUTSCHE BANK NATIONAL TRUST                 Case No.: 2:20-cv-01885-APG-VCF
12   COMPANY, FORMERLY KNOWN AS
     BANKERS TRUST COMPANY OF
13   CALIFORNIA, N.A., AS TRUSTEE FOR             STIPULATION AND ORDER TO
     AMERICAN HOME MORTGAGE                       EXTEND TIME PERIOD TO RESPOND
14   INVESTMENT TRUST 2005-2,                     TO COMMONWEALTH LAND TITLE
15                                                INSURANCE COMPANY’S
                        Plaintiff,                OPPOSITION TO COUNTERMOTION
16          vs.                                   FOR PARTIAL SUMMARY
                                                  JUDGMENT [ECF No. 36]
17   FIDELITY NATIONAL TITLE GROUP,
     INC.; FIDELITY NATIONAL TITLE                [First Request]
18
     INSURANCE COMPANY;
19   COMMONWEALTH LAND TITLE
     INSURANCE COMPANY; DOE
20   INDIVIDUALS I through X; and ROE
     CORPORATIONS XI through XX, inclusive,
21
22                      Defendants.

23          Plaintiff, Deutsche Bank National Trust Company, Formerly Known as Bankers Trust
24   Company of California, N.A., as Trustee for American Home Mortgage Investment Trust 2005-
25   2 (“Deutsche Bank”) and Defendant, Commonwealth Land Title Insurance Company
26   (“Commonwealth”), by and through their attorneys of record, hereby stipulate and agree as
27   follows:
28




                                            Page 1 of 3
     Case 2:20-cv-01885-APG-VCF Document 40 Filed 01/04/21 Page 2 of 3




 1         1. On September 23, 2020, Deutsche Bank filed its Complaint in the Eighth Judicial
 2            District Court, Case No. A-20-821781-C [ECF No. 1-1];
 3         2. On October 8, 2020, Commonwealth filed a Petition for Removal to this Court [ECF
 4            No. 1];
 5         3. On October 13, 2020, Commonwealth filed a Motion to Dismiss [ECF No. 4];
 6         4. On November 30, 2020, Deutsche Bank filed an Opposition to Commonwealth’s
 7            Motion to Dismiss and Countermotion for Partial Summary Judgment [ECF Nos. 24
 8            and 25];
 9         5. On December 21, 2020, Commonwealth filed its Reply in Support of its Motion to
10            Dismiss and Opposition to Countermotion for Partial Summary Judgment [ECF No.
11            36];
12         6. Deutsche Bank contends that it is entitled to file a response to Commonwealth’s
13            Opposition to its Countermotion for Partial Summary Judgment and that its deadline
14            to do so is January 4, 2021;
15         7. Deutsche Bank’s counsel is requesting a brief, one-week extension to respond to
16            Commonwealth’s Opposition, until January 11, 2021;
17         8. This extension is requested to allow counsel for Deutsche Bank additional time to
18            review and respond to the points and authorities cited to in the pending Opposition;
19         9. Counsel for Commonwealth does not oppose the requested extension to the extent
20            that a response is permitted;
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///




                                              Page 2 of 3
     Case 2:20-cv-01885-APG-VCF Document 40 Filed 01/04/21 Page 3 of 3




 1         10. This is the first request for an extension which is made in good faith and not for
 2             purposes of delay.
 3         IT IS SO STIPULATED.
 4    DATED this 31st day of December, 2020.         DATED this 31st day of December, 2020.
 5
      WRIGHT, FINLAY & ZAK, LLP                      SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins                         /s/ Kevin S. Sinclair
 7    Lindsay D. Robbins, Esq.                       Kevin S. Sinclair, Esq.
 8    Nevada Bar No. 13474                           Nevada Bar No. 12277
      7785 W. Sahara Ave., Suite 200                 16501 Venture Blvd., Suite 400
 9    Las Vegas, NV 89117                            Encino, CA 91436
      Attorneys for Plaintiff, Deutsche Bank         Attorneys for Defendants, Commonwealth
10
      National Trust Company, Formerly Known as      Land Title Insurance Company, Fidelity
11    Bankers Trust Company of California, N.A.,     National Title Group, Inc., and Fidelity
      as Trustee for American Home Mortgage          National Title Insurance Company
12    Investment Trust 2005-2
13
     IT IS SO ORDERED.
14
           DATED this 4th day of January, 2021.
15
                                                ________________________________________
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                               Page 3 of 3
